\OOONO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

-|>L»JN

 

;F
ElirEgRl-:D `§EEF§\§H)ED
COUNSEL/PART|ES OF R£CO??|[vl

   
     

 

 

BY: C‘%l§r‘é?@?'§l“l€lf§i“m
___ DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, ) 2218-CR-326-APG-NJK

Plaintiff, §

V. § Preliminary Order of Forfeiture

JULIAN RICARDO CHACON, §

Defendant. §

 

 

 

This Court finds that defendant Julian Ricardo Chacon pled guilty to Counts One through
Three of a Three-Count Criminal Information charging him in Counts One and Two with Felon
in Possession of a Firearrn in violation of Title 18, United States Code, Section 922(g)(1) and in
Count Three with Possession of a Controlled Substance with Intent to Distribute in violation of
Title 21, United States Code, Section 84l(a)(l). Criminal Information, ECF No. _; Change of
Plea, ECF No. _; Plea Agreement, ECF No. _.

This Court finds defendant Julian Ricardo Chacon agreed to the forfeiture of the property
set forth in the Plea Agreement and the Forfeiture Allegation of the Criminal Information.
Criminal lnformation, ECF No. _; Change of Plea, ECF No. _; Plea Agreement, ECF No. _.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States of
America has shown the requisite nexus between property set forth in the Plea Agreement and the
Forfeiture Allegation of the Criminal Information and the offenses to which defendant Julian
Ricardo Chacon pled guilty.

/ / /

 

`\ooo\lo\u\.l>wr\)»_¢

NNNNNN[\)>-l>-l)->-»-l»-l)~»-¢p_»-a
O\LJI-I>U)Nv-*O\DO°\`|O\Lh-|>wl\.)'-‘O

 

 

The following property is: (1) any firearm or ammunition involved in or used in any
knowing violation of Title 18, United States Code, Section 922(g)(l), or any violation of any
other criminal law of the United States, Title 21, United States Code, Section 84l(a)(l); (2) any
firearm or ammunition intended to be used in any offense punishable under the Controlled
Substances Act, Title 21, United States Code, Section 84l(a)(l); (3) any firearm used or intended
to be used to facilitate the transportation, sale, receipt, possession, or concealment of property in
violation of Title 21, United States Code, Section 84l(a)(l); (4) any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of violations of Title 21,
United States Code, Section 84l(a)(l); (5) any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of Title 21, United States Code,
Section 84l(a)(l); and (6) all moneys, negotiable instruments, securities, or other things of value
furnished or intended to be furnished in exchange for a controlled substance or listed chemical in
violation of Title 21, United States Code, Section 841(a)(l) and all proceeds traceable to such an
exchange, and is subject to forfeiture pursuant to Title 18, United States Code, Section 924(d)(1)
with Title 28, United States Code, Section 2461(0); Title 18, United States Code, Section
924(d)(l), (2)(C), and (3)(B) with Title 28, United States Code, Section 246l(c); Title 21 , United
States Code, Section 881(a)(l l) with Title 28, United States Code, Section 2461(0); Title 21,
United States Code, Section 853(a)(l) and (a)(2); and Title 21, United States Code, Section
881(a)(6) with Title 28, United States Code, Section 2461(0):

l. Taurus .40 caliber subcompact semiautomatic pistol, Model No. PT-740, serial
number SGX14481;

2. Springfield 9 mm subcompact semiautomatic pistol, Model No. XDS-9, serial
number S3895406;

3. 26 rounds of 9 mm Speer hollow-point ammunition;

4. 45 rounds of 9 mm full metaljacket ammunition; and

5 . any and all ammunition

 

\DOO\]O'\UI-AL»JN)-¢

NNN[\)NNN)-l)-»»-‘>-dr-\»-‘)-l»-\»-\)~
c\Lh-PWN*_‘O\C°O\]C\lli-PUJN»-*C

 

 

(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time to
add subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce the
aforementioned property to the possession of the United States of America.

NOW TI-IEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory rights,
ownership rights, and all rights, titles, and interests of Julian Ricardo Chacon in the
aforementioned property are forfeited and are vested in the United States of America and shall be
safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States of
America shall publish for at least thirty (30) consecutive days on the official internet government
forfeiture website, www.forfeiture.gov, notice of this Order, which shall describe the forfeited
property, state the time under the applicable statute When a petition contesting the forfeiture must
be filed, and state the name and contact information for the government attorney to be served
With the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6) and Title 21, United States Code,
Section 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual or
entity who claims an interest in the aforementioned property must file a petition for a hearing to
adjudicate the validity of the petitioner’s alleged interest in the property, which petition shall be
signed by the petitioner under penalty of perjury pursuant to Title 21, United States Code,
Section 853(n)(3) and Title 28, United States Code, Section 1746, and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the forfeited property and any additional

facts supporting the petitioner’s petition and the relief sought.

 

.p.u)t\)

\OOO\!C\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any, must be
filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas, Nevada 89101, no
later than thirty (30) days after the notice is sent or, if direct notice was not sent, no later than
sixty (60) days after the first day of the publication on the official internet government forfeiture
site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the petition, if
any, shall be served upon the Asset Forfeiture Attorney of the United States Attorney’s Office at

the following address at the time of filing:

Michael A. Humphreys

Assistant United States Attomey

Daniel D. Hollingsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice described
herein need not be published in the event a Declaration of Forfeiture is issued by the appropriate
agency following publication of notice of seizure and intent to administratively forfeit the above-
described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies
of this Order to all counsel of record.

DATEDrhis ;*day of M,¢r¢/l~ ,2019.

%/

UNITED STATES DISTRICT JUDGE

 

 

